DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JAMES P. SLOWEY,
                             Appellant,

                                     v.

  BEACH TERRACE RESORT CONDOMINIUM ASSOCIATION, INC.,
                       Appellee.

                               No. 4D21-1665

                          [November 10, 2021]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE20-002653(13).

   Louis C. Arslanian, Hollywood, for appellant.

  Kimberly Kanoff Berman of Marshall Dennehey Warner Coleman &
Goggin, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.